Citation Nr: 1436905	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  04-04 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and D.B.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from July 1965 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2003 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In January 2009, the Board remanded the case for additional development.  

In January 2011 and in July 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained medical expert opinions from an independent medical expert.  The Veteran and his attorney were provided copies of the opinions and afforded the opportunity to submit additional evidence and argument, which the Veteran did following each opinion.

In a decision in November 2011, the Board denied the claim.  The Veteran appealed the Board's decision to the Veterans Court.  In April 2013, in a Memorandum Decision, the Veterans Court vacated the Board's decision and remanded the claim for further consideration.  

In December 2013, the Veteran's attorney requested an extension of 60 days to submit evidence.  As the Board is dismissing the claim, the request is moot.  

A request to substitute was submitted in July 2014.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 




FINDING OF FACT

According to a copy of a public record, the Veteran died in July 2014, while his appeal was pending on the claim of service connection for diabetes mellitus.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to review the appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died in July 2014, while his appeal was pending on the claim of service connection for diabetes mellitus.  As a matter of law, an appeal does not survive the Veteran's death, and the appeal must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 (2013); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994).

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  Veterans Benefits Improvements Act of 2008, Pub. L. No.110-389, § 212, 112 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or as of October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).





The Secretary of VA will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA Regional Office from which the claim originated, which is listed on the first page of this decision.


ORDER

The appeal of the claim for service connection for diabetes mellitus is dismissed.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


